DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Non-Final Rejection filed on 12/01/2020.
Status of Claims:
Claims 1-4, 6-14 and 16-22 are pending in this Office Action.
Claims 1 and 10-11 are amended.
Claim 22 is added
Response to Arguments
Applicant’s arguments filed in the amendment filed 3/01/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 10-11, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McGary et al. (US 2009/0077033 – IDs) “McGary”, in view of Ishii et al. (US 2011/0302165) “Ishii”, and further in view of Ju et al. (US 2015/0370798 - IDs) “Ju”.
Regarding Claim 1; McGary discloses a method for recommending content to a user, the method being implemented on a computing device having at least one processor, storage, and a communication interface connected to a network, the method comprising: 
creating a base user profile for a user in an event that interest information identifying one or more interests of the user is not available, the base user profile including information indicating a plurality of ranked interests of a set of other users (McGary: Fig. 7; paragraphs [0049-0053] – generate profile for user based on aggregation of other users profile data that include some preference of the user), wherein creating the base user profile comprises: 
McGary does not explicitly selecting the set of other users based on selection criteria which include a frequency with which the other users interact with a content recommendation system. However, Ishii discloses selecting the set of other users based on selection criteria which include a frequency with which the other users interact with a content recommendation system (Ishii: Abs.; a popular content deciding section selecting the cluster to which the user who becomes a recommendation partner belongs from the cluster set and deciding the popularity degree of each content item in accordance with the use status of each content item by the users in the cluster; and a recommended content deciding section evaluating the popularity degree of each content item in the cluster to which the user who becomes the recommendation partner; claim 6). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishii into the teachings of McGary of providing a technique of recommending content to a user as taught by Ishii (Abs.).
McGary and Ishii do not explicitly disclose obtaining activity information of the selected set of other users, the activity information indicating activities engaged by the other users; However, Ju discloses obtaining activity information of the selected set of other users, the activity information indicating activities engaged by the other users (Ju: paragraph [0044] – social-networking system 160 may use a filter criteria which requires an average number of feedback activity per post. As an example and not by way of limitation, social-networking system 160 may require that for every post in a group, there must be at least two responsive feedback activities by other members of the group, such as likes, comments, re-shares, etc). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ju into the teachings of McGary and Ishii of providing a personalized contents to the user as well as the contents for his/her group to present to the user only user’s interested content items as taught by Ju (Abs.).
Ju further discloses analyzing the obtained activity information of the selected set of other users to determine the plurality of ranked interests of the set (Ju: paragraphs [0089, 0092] – social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group. In particular embodiments, social-networking system 160 may use a machine-learning method to adjust the algorithm used to calculate the ranking score. The machine-learned method may take as inputs the current scoring algorithm to calculate the ranking score and the subsequent responses by the users when presented with the ranked recommendation list based on the current scoring algorithm. Based on the users' responsive actions (e.g. user A joined the top ranked group, user B viewed the seventh-ranked group, user C did not select any of the recommended groups, etc.), the social-networking system 160 may use the machine-learning method to adjust the weights of one or more feature scores to correlate more closely with the users' responses).
 McGary further discloses recommending content to the user based on the base user profile (McGary: Fig. 7 – send resulted to the user based on pattern and rating information from other users with similar profiles; paragraphs [0049-0056]).  
Regarding claims 10-11; note the rejection of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Regarding claim 20;  Ju discloses wherein the user engagement information comprises user metrics including at least one of user experience, activity level, user reputation, user power, user ranking, user age, or user education level (Ju: paragraph 0030, 0044] – user activities ).  
Regarding claim 23; Ishii further discloses wherein the set of other users are selected from a plurality of other users that interact with the content recommendation system based on the frequency with which each of the other users interact with the content recommendation system meeting a threshold log-in frequency of the content recommendation system (Ishii: paragraph [0007] – the popular content deciding section decides the popularity degree of each content item by selecting the cluster to which the user who becomes the recommendation partner belongs from each of the plurality of types of cluster sets, and wherein the content recommendation device further includes: are recommended content deciding section which counts the popularity degree of each content item in the cluster).

Claims 2-4, 6-8, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGary et al. (US 2009/0077033 – IDs) “McGary”, in view of Ishii et al. (US 2011/0302165) “Ishii , in view of Ju et al. (US 2015/0370798 - IDs) “Ju”, and further in view of Lee et al. 
(US 2014/0156681 - IDs) “Lee”.
Regarding Claim 2; McGary, Ishii and Ju do not explicitly disclose building a content pool comprising a plurality of content items, wherein each of the plurality of content items is selected for inclusion in the content pool based on a measure of its popularity with respect to one or more of the other users; and 
retrieving a set of candidate content items from the content pool based on scores associated with the plurality of ranked interests and on a relevancy score associated with each of one or more key terms extracted from each of the candidate content items, wherein the content recommend to the user comprises the retrieved set of candidate content items, and the content comprises the content items with which the activity information is associated.  However, Lee discloses disclose building a content pool comprising a plurality of content items, wherein each of the plurality of content items is selected for inclusion in the content pool based on a measure of its popularity with respect to one or more of the other users; and retrieving a set of candidate content items from the content pool based on scores associated with the plurality of ranked interests and on a relevancy score associated with each of one or more key terms extracted from each of the candidate content items, wherein the content recommend to the user comprises the retrieved set of candidate content items (Lee: Abs.; paragraphs [0143-0156] – determine content items are the most relevant to the user). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee into the teachings of McGary, Ishii and Ju to include method of personalized content delivery using content matching utility determining whether content is likely to be of significant interest to a consumer as taught by Lee (Abs.).
Regarding Claim 3; Lee further discloses wherein the retrieval of the set of candidate content items is further based on discovered interests of the user (Lee: Abs.).  Same motivation as claim 2.
Regarding Claim 4; Lee further discloses dynamically determining a pace at which content in the content pool is updated (Lee: paragraph [0144] – the content objects will be updated if the content interest profile is changed) based on at least one of entered search terms, declared interests, or user activity with respect to content (Lee: Abs.; paragraph [0018]).  Same motivation as claim 2.
Regarding Claim 6; Lee further discloses updating the content pool by purging content items based on a performance characteristic of the to-be-purged content items or on a time stamp associated with the purged content item satisfying a criterion (Lee: paragraph [0144] – filters allowable age of content).  Same motivation as claim 2.
Regarding Claim 7; Lee further discloses responsive to a new content source becoming available for crawling, updating the content pool (Lee: paragraph [0158] – The content matching utility will monitor and communicate the effectiveness of the sources in the collection by tracking the performance of the content through the learning utility (26)--items returned on search).  Same motivation as claim 2.
Regarding Claim 8; Ju further discloses wherein the content pool is organized as a tiered system by comprising both a general content pool and a personalized content pool for each of different users, and wherein each of the personalized content pools comprises links, pointers, or indices that provide references to where a given content item is stored in the general content pool (Ju: paragraph [0003] – generate a personalizes set of content objects to display to a user; paragraph [0045] – group’s content), and wherein each of the personalized content pools comprises links, pointers, or indices that provide references to where a given content item is stored in the general content pool (Ju: paragraphs [0031, 0104] – indexes of content objects in data store; paragraph [0029] – links to posts). 
Regarding claims 12-14 and 16-18; note the rejection of claims 2-4 and 6-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGary et al. (US 2009/0077033 – IDs) “McGary”, in view of Ishii et al. (US 2011/0302165) “Ishii , in view of Ju et al. (US 2015/0370798 - IDs) “Ju”, in view of Lee et al. (US 2014/0156681 - IDs) “Lee”, and further in view of Kimble et al. (US 2010/0251305 - IDs) “Kimble”.
Regarding Claim 9; McGary, Ishii, Ju and Lee do not explicitly disclose wherein the set of candidate content items are retrieved from the content pool based on a dot product of the scores associated with the plurality of ranked interests with a relevancy score associated with each of the one or more extracted key terms. However, Kimble discloses wherein the set of candidate content items are retrieved from the content pool based on a dot product of the scores associated with the plurality of ranked interests with a relevancy score associated with each of the one or more extracted key terms (Kimble: paragraphs [0032, 0036] - generating the plurality of content records comprises utilizing metadata associated with the plurality of content, and wherein the content records and the user profile are expressed as vectors having identical numbers of columns and rows as one another, and the act of comparing individual ones of the plurality of content records to the at least one user profile comprises calculating a dot product of individual ones of the content records to the user profile to produce a scalar quantity. Displaying the information comprises displaying the information in a list which is arranged based at least in part by the scalar quantity). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kimble into the teachings of McGary, Ishii, Ju and Lee to include method of using dot product to identifying a recommending list of contents to satisfy the foregoing needs by providing improved the targeted delivery of content as taught by Kimble (par. 017).
Regarding claim 19; note the rejection of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim21 is rejected under 35 U.S.C. 103 as being unpatentable over McGary et al. (US 2009/0077033 – IDs) “McGary”, in view of Ishii et al. (US 2011/0302165) “Ishii , in view of Ju et al. (US 2015/0370798 - IDs) “Ju”, and further in view of Zhang  (US 9,330,174).
Regarding claim 21; McGary, Ishii and Ju do not explicitly disclose assigning a bias factor to each user of the selected set of users, wherein the weights are further determined based on the bias factor for each user of the selected set of users. However, Zhang discloses disclose assigning a bias factor to each user of the selected set of users, wherein the weights are further determined based on the bias factor for each user of the selected set of users (Zhang: col. 32, lines 32-51 – assign bias factor to users). Therefore, it would have been obvious to a person of ordinary skill in the art 


Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.















Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153




/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153